Citation Nr: 0920543	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service during World War II, 
from October 1943 to December 1945.  He died in November 
1978.  The appellant is his widow (surviving spouse).  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
Jurisdiction of the claim was ultimately transferred to the 
RO in North Little Rock, Arkansas, closer to the domicile of 
the appellant.  

To support her claim, the appellant testified at a Board 
videoconference hearing in January 2009 before the 
undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After reopening the claim, the Board is remanding this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in a March 1979 administrative decision; the 
RO notified the appellant of that denial but she did not 
initiate an appeal.

2.  Additional evidence received since that March 1979 
decision has not been previously considered - so is not 
duplicative or redundant of evidence already on file, and is 
relevant and raises a reasonable possibility of 
substantiating the cause of death claim.


CONCLUSIONS OF LAW

1.  The RO's March 1979 administrative decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 
20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since that 
last prior, final denial of the cause of death claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the appellant's petition to 
reopen her cause of death claim, and directing further 
development of the claim on remand, there is no need to 
discuss at this time whether VA has complied with its duties 
to notify and assist.  If still necessary, the Board will 
make this preliminary determination once the additional 
remand development is completed, before readjudicating her 
claim on the underlying merits.



New and Material Evidence to Reopen the Claim

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

The Veteran died on November [redacted], 1978.  The immediate cause 
of death listed on the death certificate was 
cardiorespiratory failure due to pulmonary emphysema.  A 
November 1978 coroner and autopsy report similarly concluded 
the Veteran died of cardiorespiratory failure due to 
pulmonary emphysema, vesicular, marked, and bilateral.  Other 
significant anatomical diagnoses listed on the autopsy report 
were arteriosclerosis, abdominal aorta, moderate, as well as 
nephrosclerosis, slight, and cortical cyst, left kidney.  The 
Veteran was also treated for chronic obstructive pulmonary 
disease (COPD) a few months prior to his death.  The Veteran 
was never service connected for any disability during his 
lifetime.  However, the appellant-widow primarily asserts 
that the causes of his death, in particular his respiratory 
problems, are related to alleged asbestos exposure during his 
military service.  See November 2006 informal claim.    

The RO originally denied service connection for the cause of 
the Veteran's death in a March 1979 administrative decision.  
The RO notified the appellant of that decision, but she did 
not initiate an appeal.  Therefore, that decision is final 
and binding on her based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 
20.201, 20.302, 20.1103 (2008).  

In making this finality determination, the Board is aware 
there is no indication the appellant was advised of her 
procedural and appellate rights in March 1979.  Nonetheless, 
this did not toll the time period of when the appellant could 
appeal this determination.  See 38 C.F.R. § 19.110 (1978) 
("While it is contemplated that the agency of original 
jurisdiction will give proper notice of the right to appeal 
and the time limit, failure to notify the claimant of his 
right to such appellate review or of the time limit 
applicable to a notice of disagreement or substantive appeal 
will not extend the applicable period for taking this 
action.").  That is, according to the regulations in effect 
in March 1979, the lack of appropriate notice did not extend 
the applicable period for appealing the claim.  VA is bound 
by the laws and regulations in effect at the time a decision 
is made.  Moreover, the U. S. Court of Appeals for Veterans 
Claims (Court) has noted that although current provisions 
require notice to the appellant of appellate rights, such law 
and regulations were not in effect prior to the January 1, 
1980 effective date of the current provisions.  See Parham v. 
West, 13 Vet. App. 59 (1999); see also 45 Fed. Reg. 56,093, 
56,097 (1980) (proposed rule); 48 Fed. Reg. 6961 (1983) 
(final rule).  As noted above, in the present case, the 
appellant did not initiate any timely appeal of the March 
1979 RO decision.  Thus, the March 1979 decision is final.  

In the previous, final March 1979 decision, the RO denied the 
appellant's cause of death claim because the evidence then of 
record failed to establish that the cause of the Veteran's 
death was due to a service-connected condition.  

The appellant's informal claim to reopen service connection 
for the cause of the Veteran's death was received in November 
2006.  Therefore, the amended regulations are for 
application.  See 66 Fed. Reg. at 45,620 (indicating the 
amended version of 38 C.F.R. § 3.156 applies to petitions to 
reopen filed on or after August 29, 2001).  

The Board notes that although the RO has adjudicated the 
issue of service connection for the cause of the Veteran's 
death on the merits throughout the appeal, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for the cause of the Veteran's death before proceeding to the 
merits on appeal.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is 
irrelevant. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final March 1979 decision.  Specifically, the 
appellant has submitted additional significant records - a 
November 1978 coroner and autopsy report; internet medical 
treatise records discussing the effects of exposure to 
asbestosis; and VA treatment records dated in August 1978, a 
few months prior to the Veteran's death.  These records 
provide additional pertinent details regarding the Veteran's 
death.  The Board is presuming the credibility of this 
evidence and applying the law with a broad and liberal 
interpretation, especially since the RO provided no notice as 
to what is required to reopen on the basis of new and 
material evidence.  As such, these records relate to several 
unestablished facts necessary to substantiate the appellant 
widow's cause of death claim and raise a reasonable 
possibility of substantiating her claim; that is to say, this 
evidence is new and material and her claim of service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the Veteran's death is 
reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the claim at issue is reopened.  However, 
before addressing the merits of service connection for the 
cause of the Veteran's death, the Board finds that additional 
development of the evidence is required.

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (a).  The Manual also lists some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities: fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

During service, the Veteran's military occupational specialty 
(MOS) was ship's serviceman - laundry.  His service personnel 
records (SPRs) confirm that he served aboard the USS Gendreau 
from March 1943 to December 1945 during World War II.  The 
appellant contends that during his time on the USS Gendreau 
the Veteran was exposed to asbestos, ultimately leading to 
the causes of his death in 1978 - cardiorespiratory failure, 
pulmonary emphysema, or COPD.  But service treatment records 
(STRs) are negative for any complaint, treatment, or 
diagnosis of a respiratory disorder.  His service records are 
also negative for any mention of asbestos exposure.  

Post-service, there is no medical evidence of treatment for 
respiratory problems until August 1978, several months prior 
to his death.  See VA treatment record dated in August 1978.  
However, the coroner and autopsy report noted that his 
respiratory problems developed as early as 1971.  In 
addition, the appellant has submitted personal statements, 
lay statements from friends and family, and hearing testimony 
contending that the Veteran exhibited and was actually 
treated for breathing difficulties as soon as 5-6 years after 
discharge.  In addition, the appellant contends he was 
treated by private physicians for respiratory problems in the 
1950s and 1960s after service, but these records are 
unavailable.  She has conceded the Veteran was a smoker.  See 
hearing testimony at page 7.  

However, before further adjudication of this claim, 
additional development is required.  

First, RO has not performed the necessary development to 
demonstrate whether or not the Veteran had in-service 
exposure to asbestos.  In this regard, the RO should contact 
any of the following appropriate offices to determine whether 
the Veteran was potentially exposed to asbestos aboard the 
USS Gendreau from March 1943 to December 1945:  the Naval 
Historical Center, the Ships History Branch, and the Navy 
Medical Liaison office (Naval Sea Systems Command).

Second, the RO (AMC) must send the appellant a Veterans 
Claims Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar 
as notifying her of all elements of her claim, including the 
downstream effective date.  Furthermore, this letter should 
include an asbestos-exposure questionnaire requesting where, 
when, and how the Veteran was exposed, the names of other 
servicepersons with him when he was exposed, and whether any 
pre or post-service work involved asbestos exposure, etc.  
The previous VCAA letters sent to the appellant failed to 
provide a copy of this questionnaire, generally provided to 
Veterans who file asbestos-related claims.  
  
Third, if and only if asbestos exposure during service is 
confirmed, the VA should obtain a medical opinion addressing 
the relationship, if any, between the Veteran's death and his 
asbestos exposure during military service consistent with the 
recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008).  That is, the question here is whether in-
service asbestos exposure, if confirmed, resulted in a 
subsequent respiratory disability (emphysema or COPD) that 
caused his death.  Upon review of the evidence of record 
revealing pulmonary emphysema as a cause of death, if in-
service asbestos exposure is actually confirmed by the RO, 
the Board concludes there is a possibility that a VA opinion 
might aid the appellant in substantiating the claim.  
Therefore, a remand for an opinion from a VA physician as to 
the etiology of the cause of the Veteran's death would be 
required, if and only if asbestos exposure during service is 
confirmed.    

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a VCAA notice letter 
compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising her of all elements of her 
claim, including the downstream 
effective date element.  In addition, 
this letter should include an asbestos-
exposure questionnaire requesting 
where, when, and how the Veteran was 
exposed, the names of other 
servicepersons with him when he was 
exposed, and whether any pre or post-
service work involved asbestos 
exposure, etc.  (The previous VCAA 
letters sent to the appellant failed to 
provide a complete copy of this 
questionnaire, which is generally 
provided to Veterans who file asbestos-
related claims).  

2.	Request verification of the Veteran's 
alleged in-service asbestos exposure 
aboard the USS Gendreau from March 1943 
to December 1945, by contacting the 
Naval Historical Center, the Ships 
History Branch, or the Navy Medical 
Liaison office (Naval Sea Systems 
Command), or other relevant Department 
of Defense office.  For the Navy 
Medical Liaison office, please contact 
them at the following address:  Naval 
Sea Systems Command (SEA 00D), 
Congressional and Public Affairs 
Office, 1333 Isaac Hull Avenue SE, 
Washington Navy Yard, D.C., 20376.  
Enclose a copy of the Veteran's SPRs, 
including his DD Form 214 equivalent, 
as well as a copy of any of the 
appellant's statements of record in 
which she describes the ways by which 
he was allegedly exposed to asbestos.  
Request the appropriate office to 
verify the alleged sources of exposure, 
and ask them to indicate whether it was 
likely that the Veteran was exposed to 
asbestos in the course of his assigned 
duties within the MOS noted in his 
service records.  If no such opinion 
can be given, the service department 
must so state, and give the reason why.  
All efforts to obtain these records 
should be fully documented, and a 
negative response is required if no 
records are available.

3.	If and only if asbestos exposure during 
service is confirmed per the above 
development, then request an 
appropriate VA physician to provide a 
medical opinion as to whether the 
causes of the Veteran's death are due 
to in-service exposure to asbestos.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history - including, 
in particular, any additional records 
received by order of this remand.  The 
report must state whether such review 
was accomplished.  The examiner is 
asked to provide an opinion whether it 
is at least as likely as not (50 
percent or more probable) that the 
causes of the Veteran's death 
(cardiorespiratory failure, pulmonary 
emphysema, or COPD) are related to in-
service exposure to asbestos.  In 
making this determination, please 
comment upon the significance, if any, 
of the coroner's November 1978 post-
death examination of the Veteran's 
respiratory system, noting "frothy 
adherent material" and other findings 
in his lungs.  

      The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The designated VA physician should 
discuss the medical rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.	Then readjudicate the cause of death 
claim in light of the additional 
evidence.  If the claim is not granted 
to the appellant-widow's satisfaction, 
send her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


